Opinion issued November 12, 2010

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-10-00780-CV
———————————
IN RE Barbara Regina Schlein, Relator

 

 
Original Proceeding on Petition for Writ of Mandamus

 

 
MEMORANDUM OPINION[1]
          By
petition for writ of mandamus, relator, Barbara Regina Schlein, challenges the
trial court’s June 8, 2010 order requiring relator to pay interim attorney’s
fees and costs to her spouse.
          We deny
the petition for writ of mandamus.  
Per Curiam
 
Panel
consists of Justices Jennings, Alcala, and Higley.
 




[1]
          The underlying case is In the Matter of the Marriage of Barbara
Regina Schlein and Robert John Schlein, No. 08FD2371 in the County Court at
Law Number Two of Galveston County, Texas, the Hon. C.G. Dibrell,
presiding.